In substituting its judgment for that of the trial court, the majority has rewritten the divorce decree as it relates to the father's responsibility for his children's medical expenses.
The father's obligation was to pay the medical expenses — not to pay the mother for the medical expenses. To be sure, if someone, not a volunteer, paid a debt owed by the father, an action would probably lie on behalf of that payor. The record is absolutely clear that the mother did not pay a penny of the obligation of the father.
The new husband, who is not a party to this action, included the mother and the children on his own family medical expense policy. There was no showing that his premium was more if it included his stepchildren rather than just him and his new wife, the mother. This was consistent with the avowed goal of the new husband, who also was the mother's attorney, to collect from both the father and the insurance carrier.
To compound the error, the majority directs that the mother be allowed interest on monies she did not pay, and had no right to receive. (Unanswered is from what date this interest is to run. From the date the expense was incurred, or billed, or submitted to the father, or paid, and by whom?)
As so often is the case in this type of action, there is shared fault and greed. That is why the Ohio Supreme Court has declared that domestic relation judges have broad discretion. I would defer to the trial judge, and affirm the judgment. *Page 266